DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 4/14/2022. Claims 1-6, 8-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20, 22, 23, 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US Pub. No. 2018/0368166) in view of Ozturk et al. (US Pub. No. 2018/0049208).
Regarding claims 1, 24, 29, 30, Jheng discloses a method for wireless communication by a user equipment, an apparatus for wireless communication by a user equipment (UE) (figure 3 UE), non-transitory computer readable medium comprising instructions when executed by at least one processor (paragraph 49), comprising:
 at least one processor (figure 3 processor 102) configured to:
 predict a value of a parameter related to transmission of uplink data from the UE (paragraphs 70-72 in view of paragraph 68; figure 4b: UE estimates pre-processed data by a first time which maybe a time when data is available for transmission (paragraph 68)); 
determine an amount of uplink data to report in a subsequent buffer status report (BSR) based on at least the predicted value of the parameter (paragraphs 70-72, figures 5a and 5b: paragraphs 73-76: figures 5a and 5b show total buffer size and pre-processed buffer size in BSR); and 
transmit the subsequent BSR including an indication of the determined amount of uplink data (figure 4b step 408; paragraphs 70-72, figures 5a and 5b: paragraphs 73-76: figures 5a and 5b show total buffer size and pre-processed buffer size in BSR); and
 a memory (figure 3 memory 104) coupled with the at least one processor.
Jheng does not teach predicting a value of a parameter related to transmission of uplink data from the UE based on information in a previous buffer status report (BSR).
However, in the same field of endeavor, Ozturk discloses predicting a value of a parameter related to transmission of uplink data from the UE based on information in a previous buffer status report (BSR) (paragraph 74 in view of paragraph 77: UE estimates a subset of total amount of data based on a history of uplink transmission scheduling by the first access point, or combination thereof (paragraph 74), wherein an uplink grant may be based at least in part on the buffer reporting value included in the BSR transmitted from the UE (paragraph 77). Thus, the correlation between a buffer report and uplink grant/scheduling is clear. UE estimates a subset of total amount of data based on historical uplink grants, wherein the uplink grants is based on (historical/previous) buffer reports).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng predicting a value of a parameter related to transmission of uplink data from the UE based on information in a previous buffer status report (BSR).
The motivation would have been to save computing resource. 

Regarding claim 20, all limitations of claim 1 are disclosed above. Jheng further teaches the amount of uplink data to report in the subsequent BSR corresponds to a plurality of different logical channel groups (LCGs) indicated in the subsequent BSR (see figures 5a and 5b and paragraphs 73-76).
Regarding claim 22, all limitations of claim 20 are disclosed above. Jheng further teaches determining the amount of uplink data to report in the subsequent BSR comprises determining the amount of uplink data to report independently for each LCG indicated in the BSR; and transmitting the subsequent BSR including the indication of the determined amount of uplink data comprises transmitting a separate indication of the determined amount of uplink data for each independent LCG (see figure 5B and paragraph 74: Oct 2 for LCG 0, Oct 4 for LCG 1, etc).

Regarding claim 23, all limitations of claim 1 are disclosed above. Jheng further teaches the parameter is predicted based on at least one of: a current buffer status (paragraphs 68 and 72: pre-processed data estimation is included in addition to current buffer status so the base station has better picture of UE’s buffer);

Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US Pub. No. 2018/0368166) ) in view of Ozturk et al. (US Pub. No. 2018/0049208) in view of Yilmaz et al. (US Pub. No. 2016/0262156).
Regarding claims 2 and 25, all limitations of claim 1 are disclosed above. Jheng does not teach but Yilmaz discloses the parameter related to the transmission of the uplink data is predicted based on a machine learning algorithm (paragraph 43: estimated future value by machine learning).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng the parameter related to the transmission of the uplink data is predicted based on a machine learning algorithm.
The motivation would have been to ensure future traffic need can be fulfilled (paragraph 43).

Claims 3-6, 8, 16, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US Pub. No. 2018/0368166) in view of Ozturk et al. (US Pub. No. 2018/0049208) in view of Liu et al. (US Pub. No. 2021/0329694).
Regarding claims 3 and 26, all limitations of claim 1 are disclosed above. Jheng does not teach but Ozturk discloses the parameter comprises at least one of:
offset between reception of an uplink grant and transmission of the uplink data (paragraph 74: subset of amount of data estimated a minimum delay from the receipt of the grant to an uplink transmission);
offset occurring between transmission of the BSR and receipt of an uplink grant (paragraphs 6 and 74: estimate data expected to be transmitted for the time period ending at an expected time of receipt of an uplink grant). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng offset between reception of an uplink grant and transmission of the uplink data or offset occurring between transmission of the BSR and receipt of an uplink grant.
The motivation would have been for additional data ready for transmission.
Jheng does not teach but Liu discloses the offset is slot (figure 2 and paragraph 95).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng offset in slot(s). 
The motivation would have been for LTE transmission.
Regarding claim 4, all limitations of claim 3 are disclosed above. Jheng does not teach but Ozturk discloses the slot offset is predicted based on a previous slot offset (paragraph 74: history of uplink transmission scheduling or combinations thereof).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng the slot offset is predicted based on a previous slot offset.
The motivation would have been to ensure future traffic need can be fulfilled based on previous actions.
Regarding claim 5, all limitations of claim 3 are disclosed above. Jheng does not teach but Ozturk discloses the number of slots occurring between transmission of the subsequent BSR and reception of the uplink grant is predicted based on a previous number of slots occurring between transmission of a previous BSR and reception of a previous uplink grant (paragraph 74: history of uplink transmission scheduling or combinations thereof).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng the number of slots occurring between transmission of the BSR and reception of the uplink grant is predicted based on a previous number of slots occurring between transmission of a previous BSR and reception of a previous uplink grant.
The motivation would have been to ensure future traffic need can be fulfilled based on previous actions.
Regarding claim 6, all limitations in claim 3 are disclosed above. Jheng does not teach but Ozturk discloses a rate of additional uplink data arriving between transmission of BSR and reception of an uplink grant (paragraphs 6 and 74: estimate data expected to be transmitted for the time period ending at an expected time of receipt of an uplink grant. Rate is amount of data over one period) and the rate of the additional uplink data arriving between transmission of the BSR and reception of an uplink grant is predicted based on a previous rate of additional uplink data arriving between transmission of a previous BSR and reception of a previous uplink grant (paragraph 74: history of uplink transmission scheduling or combinations thereof).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng a rate of additional uplink data arriving between transmission of BSR and reception of an uplink grant and the rate of the additional uplink data arriving between transmission of the BSR and reception of an uplink grant is predicted based on a previous rate of additional uplink data arriving between transmission of a previous BSR and reception of a previous uplink grant
The motivation would have been to ensure future traffic need can be fulfilled based on previous actions.
Regarding claim 8, all limitations of claim 3 are disclosed above. Jheng further teaches determining a processing speed of the UE (paragraph 68: processing speed of the UE is its ability to process data in a period of time).
Regarding claim 16, all limitations of claim 3 are disclosed above. Jheng does not teach but Ozturk discloses determining an amount of additional uplink data arriving between transmission of the subsequent BSR and reception of an uplink grant based, at least in part, on: the number of slots occurring between transmission of the subsequent BSR and reception of the uplink grant (paragraphs 6 and 74: estimate data expected to be transmitted for the time period ending at an expected time of receipt of an uplink grant). 
Jheng does not teach but Liu discloses the offset is slot (figure 2 and paragraph 95).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng offset in slot(s). 
The motivation would have been for LTE transmission.
Regarding claim 17, all limitations of claim 16 are disclosed above. Jheng further teaches the amount of uplink data to report in the subsequent BSR comprises a sum of an amount of uplink data in an UL buffer of the UE for transmission and the amount of uplink data arriving between transmission of the subsequent BSR and transmission time (see figure 6).
 Jheng does not teach but Ozturk discloses the amount of uplink data arriving between transmission of the BSR and reception of an uplink grant (paragraphs 6 and 74: estimate data expected to be transmitted for the time period ending at an expected time of receipt of an uplink grant).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute the amount of data at  the reception of an uplink grant for data at transmission time for predictable result.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US Pub. No. 2018/0368166) in view of Ozturk et al. (US Pub. No. 2018/0049208) in view of Liu et al. (US Pub. No. 2021/0329694) in view of Shreevastav et al. (US Pub. No. 2020/0107220).
Regarding claim 13, all limitations in claim 8 are disclosed above. Jheng does not teach but Shreevastav discloses determining a compression ratio related to the transmission of the uplink data from the UE (paragraph 46).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Jheng determining a compression ratio related to the transmission of the uplink data from the UE.
The motivation would have been for uplink transmission increase.
Regarding claim 14, all limitations in claim 13 are disclosed above. Jheng further teaches determining a number of bytes of uplink data that the UE can process prior to performing packet compression based, at least in part, on the processing speed of the UE (paragraph 75: pre-processed buffer size based on byte size).
Regarding claim 15, all limitations in claim 14 are disclosed above. Jheng further teaches the amount of uplink data to report in the subsequent BSR comprises one of:
the number of bytes of uplink data that the UE can process prior to performing packet compression if the number of bytes of uplink data that the UE can process prior to performing packet compression is less than an amount of uplink data in an UL buffer of the UE for transmission (paragraph 75 and figure 6); or
an amount of uplink data in an UL buffer of the UE for transmission if the number of bytes of uplink data that the UE can process prior to performing packet compression is greater than or equal to the amount of uplink data in the UL buffer of the UE for transmission (paragraph 75 and figure 6).

Allowable Subject Matter
Claims 9-12, 18, 19, 21, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest prior art, Jheng, discloses determining processing rate which could be a number of bytes/packets per unit time of an UE. Jheng, however, fails to teach any specific in this regard and therefore fails to disclose determining a processing speed in bytes of uplink data per slot. Ozturk reference discloses estimating uplink data received over a timeframe, but likewise fails to disclose an estimate in bytes per slot. Element of processing speed of bytes per slot in the context of buffer estimation could not be found and the use of general art teaching a determination of bytes of uplink data per slot was deemed too generic to combine with claim 8, given the number of type of combinations already made and would amount to hindsight reconstruction of the claimed invention. 
Reason for allowance of claim 10 is similar to claim 9. Elements of processing speed of UE is determined bases on one of a clock rate or whether data compression in memory of UE is active or inactive in the context of buffer estimation could not be found and the use of general art teaching processing speed of UE is determined bases on one of a clock rate or whether data compression in memory of UE is active or inactive was deemed too generic to combine with claim 8, given the number of type of combinations already made and would amount to hindsight reconstruction of the claimed invention. 
Claim 11 is allowed for the same reason set forth in claim 9.
Claim 12 is allowed for the same reason set forth in claim 11.
Regarding claim 18, similar to claim 9, elements of processing speed of specific  number of bytes per time units (slot offset) in context of buffer estimation are not found in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claim 19 is allowed for the same reason set forth in claim 18.
Regarding claim 21, Jheng discloses in a buffer report of an amount of uplink data to report and an estimated amount of uplink data for transmission in a time period for each LCG. Jheng, however, fails to disclose any adjustment of the two amounts of data. Elements of adjusting the amount of uplink data to report based on the difference between the two data amounts are not found in the art or if they are disclosed, are contained in too many disparate references to be suitable for combining.
Regarding claim 27, similar to claim 9, elements of processing speed of specific  number of bytes per time units (slot offset) in context of buffer estimation are not found in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claim 28 is allowed for the same reason set forth in claim 27.
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
In pages 12-13 of Remark, regarding independent claims 1, 24, 29, and 30, the Applicant argues that Jheng and Ozturk does not teach “predicting a value of a parameter related to transmission of uplink data from the UE based on…a previous buffer status report.” In particular, the Applicant argues that Ozturk’s paragraph 74 “fails to teach or suggest that the total amount of data may be estimated based on information in a previous BSR. For example, while uplink transmission scheduling by the first access point may, in some cases, be based on a BSR from the UE 615, estimating the total uplink data based on the history of uplink transmission scheduling is not the same as estimating the total uplink data based on information in the BSR. For example, estimating the total uplink data based on the history of uplink transmission scheduling essentially means that the UE 615 is taking into account the effects or result produced by the BSR at the first access point (e.g., transmission of UL scheduling grants) rather than the information actually contained within the BSR.” Examiner respectfully disagrees.
	Ozturk’s paragraph 74 discloses an UE estimates a subset of a total amount of data based on history of uplink transmission scheduling/grants by a first access point. Three paragraphs later, in paragraph 77, Ozturk teaches uplink transmission scheduling/grant is based on buffer status report (BSR). Since Ozturk teaches estimating/predicting an amount of data based on previous uplink transmission grant(s) and an uplink transmission grant is based on BSR, it would have been obvious or suggested to one with ordinary skill in the art that predicting an amount of data based on previous BSR is a possibility. Thus, Ozturk is determined to teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US Pat. No. 8,547,917) discloses a base station estimate transmission value based on UE’s previous buffer report.
Fujishiro et al. (US Pub. No. 2018/0332507) discloses a source base station predicts UE’s generation traffic based on UE’s buffer report.
Yasukawa et al. (US Pub. No. 2019/0110224) discloses a base station speculates buffer status report.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466